      Case 3:19-cv-00041 Document 9 Filed in TXSD on 02/06/19 Page 1 of 2




February 6, 2019

The Honorable George C. Hanks, Jr.
United States District Court for the
Southern District of Texas
United States Courthouse
601 Rosenberg, Sixth Floor
Galveston, Texas 77550

Re:    MOVE Texas Civic Fund et al. v. Whitley et al.; Case No. 3:19-cv-00041 Request for
expedited preliminary injunction schedule.

Dear Judge Hanks:

We write on behalf of the Plaintiffs in the above-titled action. In conjunction with this letter,
Plaintiffs will be filing a Motion for Preliminary Injunction. Plaintiffs request that the Court
enter an expedited briefing schedule that will allow this Motion to be heard and decided before
February 26, 2019. As set forth in the Motion and accompanying memorandum, individuals
flagged for review pursuant to the Secretary of State’s purge program outlined in Election
Advisory No. 2019-02 (the “Advisory”)—including duly registered voters—are being sent
notices to which they must adequately respond within 30 days or they will be automatically
removed from the rolls. Because counties, including Defendant counties, began implementing
this purge program as soon as January 28, 2019, individuals who were mailed notices on that day
are at risk of being removed from the rolls as early as February 27, 2019.

To assist the Court’s consideration of Plaintiffs’ Motion, Plaintiffs further request that the Court
order Defendants to produce to Plaintiffs at least one week prior to any hearing scheduled on this
Motion: (1) the Secretary of State’s original list of flagged voters as described in the Advisory
and any subsequent revised lists created by the Secretary of State’s office; and (2) lists of all
individuals who have been sent notices by Defendant counties.

Plaintiffs have not yet had an opportunity to confer with Defendants regarding this request for an
expedited schedule and limited discovery. Summons for the originally named Defendants issued
this same day and is being mailed to Plaintiffs’ counsels’ office. Therefore, Defendants’ counsel
have not yet appeared. Plaintiffs intend to diligently effectuate service on Defendants as soon as
Plaintiffs receive the summons.
      Case 3:19-cv-00041 Document 9 Filed in TXSD on 02/06/19 Page 2 of 2



Respectfully,


Andre Segura (Attorney-in-Charge)
Thomas Buser-Clancy
Edgar Saldivar
Brian Klosterboer
American Civil Liberties Union Foundation of Texas


Mimi Marziani**
Rebecca Harrison Stevens
Joaquin Gonzalez**
Texas Civil Rights Project

Chiraag Bains** †
Stuart C. Naifeh**
Brenda Wright**
Dēmos

Jon Greenbaum**
Ezra D. Rosenberg**
Brendan B. Downes**
Lawyers’ Committee for Civil Rights Under Law

Sophia Lin Lakin**
Dale E. Ho**
American Civil Liberties Union

ATTORNEYS FOR PLAINTIFFS

** Pro hac vice application forthcoming
† Admitted in Massachusetts, not D.C.; practice consistent with D.C. App. R. 49(c)(3).
